DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


“Use” Claim Rejections- 35 USC § 101 & 112
Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 provides for the use of the printed circuit board of claim 8, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Further, claim 10 is also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Similarly, claim 13 provides for the use of the printed circuit board of claim 12, but, since the claim does not set forth any steps involved in the method/ process, it is unclear what method/process applicant is intending to encompass. Further, claim 13 is also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process.



Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5, 7-8, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2021/0040360) in view of Saito (US 20140342178).
Regarding claims 1 and 14:
Yamamoto discloses adhesive compositions having low dielectric constant (Dk) and low dielectric loss (Df), as well as printed wiring boards comprising the same [abstract; 0001; 0006]. The printed wiring boards comprise copper foils adhered to other layers via the adhesive [0042-0046]. The compositions comprise (A) 75-90 parts of a styrene elastomer, (B) 3-25 parts of a polymerizable polyphenylene ether resin, and less than 10 parts by weight of (C) an epoxy resin and (D) an epoxy curing agent [0017]. Yamamoto provides several example adhesives that use amounts of components that are within the presently claimed range [0047; Table 1 on p5]. For instance, Example 1 uses 75 parts of (A), 20 parts of (B), 2 parts of (C), and 3 parts of (D). The examples have a Dk of less than 2.3 and a Df of less than 0.002, both at 10 GHz [0074-0085; Table 1].
Yamamoto is silent with regard to a copper foil having the properties presently claimed.
Saito discloses a copper foil for circuit boards [abstract; 0001]. The foil has a matte surface (M-surface) having a roughness Rz of less than 3.0 μm and a shiny surface (S-surface) having a roughness Rz of less than 3.0 μm [0040-0043]. More favorably, the roughness of both surfaces is less than 1.5 μm [0053]. The foil has 10,000-23,000 crystal grains per 300 μm x 300 μm before a heating treatment to provide good handling properties, and 5,000-15,000 crystal grains per 300 μm x 300 μm after a heating treatment to provide good fine pattern characteristics, and bending and flexing characteristics [0027-0030]. These ranges equate to 0.11-0.28 grains/μm2 (e.g., 0.11 = 10,000/(300*300)) before heating and 0.06-0.17 grains/μm2 after heating. The grains correspond to the presently claimed nodules. The heating step is using during a film adhesion step [0015].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the copper foil of Saito in the printed wiring board of Yamamoto, including 
The examiner submits Saito’s foil intrinsically has an electric resistance and total content of non-copper metal elements as claimed because the copper foil is otherwise the same and furthermore Saito does not disclose the required use of other non-copper metal elements. Additionally, Saito does not require an adhesion promoter.
Regarding claim 2:
Yamamoto discloses a copper foil that is 18 μm thick [0046] and one that is 12 μm thick [0087].
Regarding claim 3:
Yamamoto teaches the adhesive layer can have a thickness of 1-100 μm [0040].
Regarding claim 5:
Yamamoto discloses a printed wiring board comprising a copper foil 3, adhesive 5, and liquid crystal polymer film 4 [0045; Fig. 1]. Other materials include polyimide and polytetrafluoroethylene [0044].
Regarding claim 7:
Yamamoto’s examples have peel strengths of greater than 4 N/cm (0.4 kN/m) and heat resistance at 260°C for 30 seconds [0086-0104; Table 1].
The examiner submits the copper clad laminate disclosed by Yamamoto in view of Saito intrinsically has the properties as claimed because it is otherwise the same as presently claimed.
Regarding claim 8:
As noted above, Yamamoto discloses a printed wiring board comprising the laminate [0043].
Regarding claim 10:
The examiner notes the present claim is indefinite for the reasons described above. Yamamoto discloses its printed wiring boards are useful for high frequency applications, including frequencies in the 1-10 GHz range [0044].


Claim(s) 6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2021/0040360) in view of Saito (US 20140342178) as applied above and further in view of Neiss (US 6,303,680).
Regarding claim 6:
Yamamoto discloses adhesive compositions and as printed wiring boards comprising the same as previously explained. The printed wiring board can comprise a coverlay that is adhered to copper via the adhesive [0046].
Yamamoto is silent with regard to a prepreg.
Such materials were known in the art. For example, Neiss discloses adhesive compositions for flexible circuits (col 1 ln 7+). The reference teaches a coverlay refers to adhesive coated on one side of a non-release substrate, where such substrates include woven or nonwoven glass fabric that is impregnated by polyimide or epoxy resin (col 5 ln 8+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use woven or nonwoven glass fabric as the substrate for the coverlay to provide a coverlay as known in the art.
Regarding claim 11:
Yamamoto’s examples have peel strengths of greater than 4 N/cm (0.4 kN/m) and heat resistance at 260°C for 30 seconds [0086-0104; Table 1].
The examiner submits the copper clad laminate disclosed by Yamamoto in view of Saito and Neiss intrinsically has the properties as claimed because it is otherwise the same as presently claimed.
Regarding claim 12:
As noted above, Yamamoto discloses a printed wiring board comprising the laminate [0043].
Regarding claim 13:
The examiner notes the present claim is indefinite for the reasons described above. Yamamoto discloses its printed wiring boards are useful for high frequency applications, including frequencies in the 1-10 GHz range [0044].


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments overcome the previous claim objections and rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution. Claims 10 and 13 remain rejected for the reasons set forth above.

Applicant’s amendment to claim 1 to require a narrower nodule density of less than 0.1 piece/μm2 overcomes previous rejections based on Kim. The reference discloses a lower limit of nodule density of 20 pieces/100 μm2 or 0.2 pieces/μm2. The examiner submits, however, the claimed invention remains properly rejected as being obvious over Yamamoto in view of Saito as explained above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung (US 2020/0404784) discloses a copper foil and copper clad laminate, wherein the foil comprises a micro-rough surface, having multiple copper nodule-free areas and multiple copper nodule-arranged areas, in which part of the copper nodule-free areas are dispersed among the copper nodule-arranged areas [abstract; 0002; 0008]. The roughness (Rz, within JIS94) of the micro-roughened foil can be 3.0 μm or lower, 2.0 μm or lower, etc. [0018]. Figure 1B depicts an observed 120 μm2 area of an example foil under a scanning electron microscope [0010; 0036; 0051].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787